Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
Claims 3 and 18-20 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 2 and 3-11 depend from claim 1, therefore, are allowed. 
Independent claim 12 is allowable over the prior art of record. Claim 13 depends from claim 12, therefore, are allowed. 
Independent claim 14 is allowable over the prior art of record. Claims 15-17 depend from claim 14, therefore, are allowed. 
Independent claims 1 and 12 recite the limitations of: 
a buffer sheet (151e) attached to the underside of the display (151d) (Fig. 4b); a thermal sheet (151f) attached to an underside of the buffer sheet (151e) to diffuse heat generated in the display (151d) (Fig. 4b); and a flexible circuit (155b) disposed between the thermal sheet (151f) and the piezoelectric actuator (153a) (Fig. 4b), formed in an annular shape to receive the fingerprint sensor (143) therein (Fig. 4b), and electrically connected to the piezoelectric actuator (153a) (Fig. 4b), with all the other limitations cited in claims 1 and 12, respectively.
Independent claim 14 recites the limitations of: 

Lee et al. (2015/0334859 A1) discloses a mobile terminal with a first sensor disposed to overlap with an inner region of a through hole, wherein the first sensor is formed on a flexible circuit board.
Setlak et al. (2011/0032077 A1) discloses a finger biometric sensor includes a piezoelectric transducer layer coupled to the at least one sidewall surface of the finger biometric sensing layer and a plurality of electrically conductive layers coupled to the piezoelectric transducer layer to define transducer electrodes.
Fukumoto et al. (2002/0149561 A1) discloses an electronic device drives an oscillatory actuator to generate vibration when it is detected that an operation input to a touch panel or operation key has been received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692